Citation Nr: 9933969	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-20 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for arthritis of 
multiple joints.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for a chronic stomach 
disorder.

6.  Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1981 to November 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for the disabilities at issue.  

A review of the evidence of record discloses that by rating 
decision dated in November 1998, service connection for a 
bilateral foot disorder was denied.  The veteran was informed 
of the denial action by communication dated that same month.  
A notice of disagreement is not of record.

The undersigned also notes that in her substantive appeal 
dated in July 1997, the appellant referred to "fibromyalgia 
which may be related to sarcoidosis."  To the extent that she 
is claiming service connection for fibromyalgia, that matter 
has not been developed or adjudicated by the RO.  It is 
referred to the RO for appropriate consideration.  Shockley 
v. West, 11 Vet. App. 208 (1998).  

For reasons which will be set forth in the remand at the end 
of the decision below, the question of the appellant's 
entitlement to service connection for infertility is being 
deferred pending additional development.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between service 
and any current sarcoidosis.

2.  There is no competent evidence of a nexus between service 
and multiple joint arthritis.

3.  There is no competent evidence of current allergic 
rhinitis.  

4.  There is no competent evidence of a nexus between service 
and any current chronic stomach disorder.

5.  There is no competent evidence of a nexus between service 
and any current chronic back disorder.

6.  A VA physician in November 1997 opined that there was a 
good possibility that the appellant had infertility which was 
attributable to her active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for sarcoidosis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for arthritis of 
multiple joints is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claim for service connection for allergic rhinitis is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for a chronic stomach 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The claim for service connection for a chronic back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

6.  The claim with regard to service connection for 
infertility is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation.   
Such a claim need not be conclusive but only plausible to 
satisfy the initial burden of § 5107."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim must 
be denied and there is no further duty to assist the veteran 
with the development of evidence pertinent to that claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1)  Competent evidence of a 
current disability (a medical diagnosis); (2) evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence, depending on the circumstances); 
and (3) evidence of a nexus between the inservice injury or 
disease and a current disability (medical evidence).  
Caluza V. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306 (1999).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection the 
evidence must demonstrate the existence of a current 
disability and a causal relationship between that disability 
and military service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b).  
If so, the claim is denied; if the evidence is in support of 
a claim or is in relative equipoise, the claim is allowed.  
Id.  If, after careful review of all the evidence, a 
reasonable doubt arises regarding service connection, such 
doubt will be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart 
sounds...in service will permit service connection for 
arthritis, disease of the heart,...first shown as a clear-cut 
clinical entity at some later date.  For the showing of 
chronic disease in service, there is a required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from really isolated findings or a 
diagnosis including the word "chronic."  When the disease 
entity is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or 
within the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact if chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 480, 495 
(1997).  

Infertility

The veteran's service medical records contain evidence of 
infertility and other gynecologic problems.  It was noted on 
several occasions that she had been pregnant with twins in 
1974, but that they had been aborted in a fall.  In November 
1983, it was noted that the veteran had been trying to 
conceive since May 1982.  The assessment was possible 
infertility.  In March 1984, she was noted to have probable 
secondary infertility.  In August 1984 it was reported that 
she had had a possible threatened abortion.  Later in August 
1984, the veteran reported that she was unsure if she was 
pregnant.  The assessment was menstrual irregularities with 
chest pain.  This record provided competent evidence of the 
second prong of the Caluza test-inservice incurrence or 
aggravation of a disease or disability.

On a VA examination in November 1997, the diagnostic 
impressions included infertility by history probably due to 
pelvic adhesions.  The examiner commented that it was not 
known when she had contracted the infection that caused her 
pelvic adhesions and hence her infertility, but it was "a 
good possibility" that the infection followed her second 
abortion, which occurred while she was on active duty.  In 
the Board's opinion this examination provides competent 
evidence in support of the first and third Caluza elements-
current disability, and a nexus between the current 
disability and service.  Accordingly, the Board concludes 
that the claim for service connection for infertility is well 
grounded.


Service Connection for Allergic Rhinitis.

A review of the service medical records is without reference 
to allergic rhinitis.  Military dependent treatment records 
reflect a diagnosis of allergic rhinitis given on one 
occasion in July 1986.  

The appellant was given an examination of her nose and throat 
by VA in November 1996.  She indicated she had had a sinus 
problem for at least 14 years.  She related that the 
condition would come and go.  She indicated that she 
generally treated it with over-the-counter medications.  She 
claimed that she had had an allergy workup in 1987, but it 
was determined at that time that she did not need any shots.  
Reportedly, in April 1988, a lung biopsy was done and 
resulted in a diagnosis of sarcoidosis.  The biopsy was done 
with bronchoscopic examination.  When the diagnosis was first 
made, she was placed on Prednisone which she took until 1991.  
The sarcoidosis reportedly involved the lungs and the tear 
glands.  It was indicated that as for frequency of allergic 
attacks, she reported sinus problems 3 to 4 times a year, but 
these were noted as probably not being related to allergies 
as such.  The only diagnosis given at that time was 
sarcoidosis, noted as first having been diagnosed in 1988.  

The appellant was accorded an examination of the respiratory 
system by VA in November 1997.  It was noted that sarcoidosis 
had been diagnosed in 1987 following an upper respiratory 
infection with an abnormal chest X-ray study, abnormal 
gallium scan, and a lung biopsy.  She had been treated with 
Prednisone on an intermittent basis for the past 10 years on 
a periodic basis.  The examination diagnosis was "sarcoidosis 
without early manifestations on active duty, as revealed by 
service medical records."

Although the appellant is competent to report inservice 
symptoms, as well as to report a continuation of such 
symptoms after service, the record does not reflect that she 
has achieved a recognized degree of medical knowledge that 
would render her competent to offer opinions as to a medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence of record does not reflect any 
medical opinion indicating a relationship between her period 
of active service and allergic rhinitis.  In fact, the recent 
examination accorded her failed to document the presence of 
allergic rhinitis.  In this regard, in Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the United States Court of Veterans 
Appeals for Veterans Claims (Court) noted that Congress 
specifically limited entitlement for service-connected injury 
or disease to cases where disease or injury had resulted in 
disability.  In the absence of evidence of current 
disability, the claim is not plausible or well grounded.  

Service Connection for Sarcoidosis, Multiple Joint 
Arthritis, a Stomach Disorder, and/or a Back Disorder.

A review of the evidence of record discloses that the 
appellant was seen on periodic occasions during service for 
various complaints, including some pertaining to the 
disabilities at issue.  For example, in January 1982, she was 
seen for a complaint of back pain and right leg pain of two 
weeks' duration.  Other than tenderness to palpation of the 
right leg and the back there was no indication of motion 
restriction, discoloration, or swelling.  The assessment was 
bilateral shin splints, and muscle pain.

She was seen on another occasion in June 1982 complaining of 
weakness and weight loss.  She also reported two weeks of 
abdominal pain.  On observation there was fullness at the 
hiatal area.  The impressions were rule out hiatus hernia and 
shin splints.

She was given a gastrointestinal series in July 1982 and the 
study was interpreted as normal.  

At the time of another visit in September 1982, she 
complained of pain of the right knee following physical 
training.  On examination she exhibited a full range of 
motion.  There was no pain on resisted motions.  Tenderness 
involving soreness of the right sinus tarsal area was noted 
and an assessment was made of ankle pain, greater on the 
right than on the left, of unknown etiology.  

She was seen on several occasions in 1983 complaining 
primarily of problems with various joints.  At the time of 
one such visit in June 1983, it was indicated that 
examination of the hands, elbows, knees, and ankles was 
normal.  The assessment was a normal examination.

At the time of another outpatient visit in August 1983, she 
was seen for a complaint of sharp stomach pains, low back 
pain, and nausea of one day's duration.  On examination the 
chest was clear.  The abdomen was within normal limits, 
except for mild hypergastric tenderness.  There were no 
rebounds or guarding.  The back was normal.  

A review of other outpatient records includes the report of a 
visit in October 1983 at which time she was seen for a 
followup regarding a chest problem.  It was indicated she had 
had X-ray studies taken.  Problems reportedly increased with 
food or exercise.  The abdomen was within normal limits and 
the lungs were clear to auscultation.  The assessment was 
possible gastrointestinal etiology.  She was given Mylanta.  
At the time of another visit in May 1984, complaints 
including sore throat, cold, and slight diarrhea of one day's 
duration.  She also complained of vomiting.  Bowel sounds 
were hyperactive.  The liver, kidney, and spleen were not 
palpable.  There were no masses.  The assessments included 
vomiting and diarrhea.  

She was seen on one occasion in June 1984 for followup for 
complaints of back pain.  At the present time, she felt "all 
right."  The assessment was resolving musculoskeletal pain.  

Several days later, in June 1984, she was seen for complaints 
which included a sore throat.  Examination of the abdomen was 
unremarkable.  The assessments included urinary tract 
infection and diarrhea.

Post service records include military dependent treatment 
records.  At the time of one visit in February 1985, she 
complained of a longstanding problem with right knee pain.  
She gave no history of trauma.  She stated that a knee had 
given out on her at times.  On examination no effusion was 
shown.  There was some crepitus.  Good range of motion was 
noted.  The assessment was knee pain of undetermined 
etiology.  

A biopsy done in August 1988 showed the presence of 
sarcoidosis.  

An upper gastrointestinal series done at a service department 
facility in September 1988 following a complaint of 
epigastric discomfort showed a normal upper gastrointestinal 
system.

She was seen at a service department hospital in October 1988 
for evaluation of sarcoidosis.  It was noted this had been 
diagnosed on September 2, 1988.  She was described as doing 
well except for arthralgias in the knees of two weeks' 
duration.

The appellant was accorded an evaluation by a physical 
therapist in March 1996.  She gave a history of problems 
since 1988.  Sarcoidosis and sarcoid arthritis of the spine 
were noted, as was cervical and lumbar spine pain.  It was 
reported she had had several visits to different doctors and 
had received physical therapy about eight months previously 
without much relief.  Her medical history included 
sarcoidosis and heart murmur/palpitations.  The assessments 
included sarcoidosis and pain in all joints.  

She was accorded an examination of the spine by VA in 
November 1996.  She stated that her back hurt her constantly 
and she claimed that her problems began when she was in 
service.  Reportedly, she had been seen by a rheumatologist 
who gave her two cortisone injections in the upper back and 
the right thoracic scapular area about the second week in 
October 1996.  She stated that this helped for several weeks, 
but that the pain had returned.  A dermatologist had 
suggested that the condition was likely fibromyalgia, but 
might possibly be related to her sarcoidosis.  She was given 
a diagnosis of cervical and lumbosacral spine arthritis.

The appellant was also accorded an examination of her joints 
by VA in November 1996.  She indicated that her joint pain 
was first noted during military service.  She claimed that 
she received treatment with soft casts, TENS units, and 
physical therapy several times, but that the joint pains 
continued after service.  She believed most of the time the 
pain and aching were more muscular.  She reported that 
several physicians had told her this might be related to 
sarcoidosis.  She claimed several of them had told her it 
might also be fibromyalgia.  The examination diagnoses were 
arthritis of multiple joints and fibromyalgia, also possibly 
being related to sarcoidosis.  

She was also accorded an examination of her stomach in 
November 1996.  She stated she had had a hiatal hernia in 
October 1995, but this was fairly well controlled with 
Prilosec.  She also took magnesium which she said helped with 
the gas problem which she claimed she had always had.  She 
indicated she did not generally have any indigestion or 
heartburn problems, but did have constant epigastric pain.  
She was given a diagnosis of "hiatal hernia, 1995."  

An examination of her nose and throat was also accorded the 
appellant by VA in November 1996.  She indicated she had had 
a sinus problem for at least 14 years.  She stated that the 
condition would come and go.  She generally treated it with 
over-the-counter medications.  In April 1988, a lung biopsy 
was reportedly done and resulted in a diagnosis of 
sarcoidosis.  The biopsy was done by bronchoscopic 
examination.  When this was first diagnosed, she was placed 
on Prednisone which she took until 1991.  The sarcoidosis 
primarily involved the lungs and the tear glands.  The only 
diagnosis given was sarcoidosis, evidence first having been 
diagnosed in 1988.

The appellant was also given an examination of the spine by 
VA in November 1997.  She indicated that her back pain began 
in 1983 following a lifting injury.  A review of her service 
medical records revealed mention of back pain on one occasion 
in January 1982.  This was described by the examiner as 
"muscle pain."  She also complained of back pain in March 
1983 and was given a diagnosis of urinary tract infection.  
Magnetic resonance imaging of the cervical spine in July 1997 
was reported as normal.  An X-ray study of the lumbosacral 
spine in July 1997 reportedly showed minimal retrolisthesis 
at the L5/S1 level.  A bone scan done in July 1997 reportedly 
showed no evidence of degenerative or inflammatory disease.  
The current examination diagnosis was myofascial syndrome of 
the upper thoracic and lumbar spine.  The examiner commented 
this was "unrelated to military service."

An examination of the respiratory system by VA was also 
accorded the appellant in November 1997.  It was noted that 
sarcoidosis was diagnosed in 1987 following an upper 
respiratory infection with an abnormal chest X-ray study, 
abnormal gallium scan, and a lung biopsy.  She had been 
treated with Prednisone on an intermittent basis for the past 
10 years on several occasions.  The examination diagnosis was 
"sarcoidosis without early manifestations on active duty, as 
revealed by service medical records." 

Analysis

Although the appellant is competent to report inservice 
symptoms, as well as to report a continuation of such 
symptoms since service, the records do not reflect that she 
is competent to offer opinions as to medical causation or 
diagnosis.  The Court has held that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

It has been specifically stated that with regard to 
sarcoidosis, a VA physician opined in November 1997 following 
examination of the veteran and following review of the 
service medical records that there were no early 
manifestations of the disorder while the veteran was on 
active duty.  A review of the record shows sarcoidosis was 
not first documented until the late 1950's, several years 
following service discharge.  The appellant has submitted no 
evidence to the contrary.  

With regard to a disability of the back, an examination of 
the spine by VA in November 1997 resulted in an opinion by 
the examiner that myofascial syndrome of the upper thoracic 
and lumbar spine was "unrelated to military service."  Again, 
the appellant has submitted no medical evidence to counter 
this opinion.  While the record shows that she was seen on a 
number of occasions during service for various complaints, it 
is apparent that the episodes were essentially acute and 
transitory in nature with regard to the disabilities at 
issue, and resulted in no residual disability.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of not only a current 
disability, but also of a nexus between some inservice injury 
disease and a disability.  From a review of the record, it 
appears the only evidence which the appellant has submitted 
which supports a finding of a nexus to service is her own 
testimony.  She is not competent to provide evidence of a 
nexus between service and current sarcoidosis, multiple joint 
arthritis, or a stomach or back disorder.  Moreover, she has 
failed to provide evidence of continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  See Savage, 10 Vet. App. at 498.  
Based upon a full review of the pertinent evidence of record, 
then, the Board is unable to conclude that any current 
sarcoidosis, multiple joint arthritis, a stomach disorder, or 
a back disorder is attributable to her active service.  Under 
such circumstances, the claims with regards to these matters 
are not well grounded, and must be denied.


ORDER

Service connection for sarcoidosis, multiple joint arthritis, 
allergic rhinitis, a chronic stomach disorder, and a chronic 
back disorder, is denied. 

The veteran has submitted a well-grounded claim with regard 
to service connection for infertility.  



REMAND

The veteran was seen on a number of occasions throughout her 
active service for gynecological problems.  Some of the 
service medical records reflect that she was seen for 
treatment and evaluation of concerns about her fertility.

When she was accorded a gynecological examination by VA in 
November 1997, it was noted that gynecological examination 
and pap smear in October 1996 were normal.  The diagnostic 
impression on current examination was infertility, noted by 
history, and indicated as possibly being due to pelvic 
adhesive disease.  The examiner remarked that it was not 
known when the appellant contracted the infection that caused 
her pelvic adhesions and "hence her infertility.  It is a 
good possibility that the infection followed her second 
abortion which occurred while she was on active duty."  There 
is, however, no indication in the report of the examination 
that the examiner had the claims file available for review.

The undersigned believes that a comprehensive review of the 
record is desirable in order to form a more informed opinion 
as to whether or not the appellant is infertile, and if so, 
whether infertility is attributable to her active service.  
Accordingly, further appellate consideration with regard to 
this issue is being deferred and the case is submitted to the 
RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for gynecological purposes.  The 
RO should take all necessary steps to 
obtain copies of those medical records, 
including VA records, not already in the 
claims folder.  All records obtained 
should be added to the claims folder.

2.  The veteran should be accorded a VA 
gynecological examination by an 
appropriate specialist to determine 
whether or not she is infertile.  If it 
is found that she is not fertile, it 
should be indicated whether it is as 
likely as not that the infertility is 
attributable to her gynecological 
problems experienced while on active 
duty.  The claims folder should be made 
available to and reviewed by the examiner 
prior to examination.  All indicated 
tests and studies should be undertaken.  
All findings should be reported in 
detail.  The report of the examination 
should include the complete rationale for 
any opinion expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and make sure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the decision remains adverse , she and 
her representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time in which to respond.  The case 
should thereafter be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant need take no action until she is so informed.  
She may present additional evidence and argument while the 
case is in REMAND status at the RO.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Error! Not a valid link



